PER CURIAM.
The defendant was convicted and sentenced for a violation of Section 893.-135(l)(d)(3), Florida Statutes (1983). At the time of sentencing the trial court did not impose the mandatory fine of $250,000.00. The state appeals and contends that it was error. We agree on the authority of Rosa v. State, 508 So.2d 546, 548 (Fla. 3d DCA 1987), rev. denied, 515 So.2d 230 (Fla.1987). See also Sastre v. State, 487 So.2d 1137 (Fla. 3d DCA 1986).
The matter is returned to the trial court' for the purpose of imposing the mandatory fine as an additional penalty.